Citation Nr: 1419160	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the April 2009 rating decision, the RO also denied a claim of entitlement to an increased disability rating for diabetes mellitus type II, granted service connection for erectile dysfunction, rated as noncompensable, granted entitlement to special monthly compensation based on loss of use of a creative organ, granted service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, each extremity rated as 10 percent disabling, and denied a claim to reopen entitlement to service connection for a right knee disability.  In April 2009, the Veteran submitted a notice of disagreement in which he expressed disagreement only with the denial of service connection for a left knee disability.  Accordingly, the Veteran did not perfect an appeal of any of the other decisions in the April 2009 rating decision.  Thus, those decisions are final, and those issues are not currently before the Board.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2011.  A transcript of the hearing is associated with the claims file.

In February 2012, the Board remanded the Veteran's claim for further development.  The case has been returned to the Board for appellate action. 

The Virtual VA paperless claims processing system includes a March 2014 appellate brief; all other documents are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.


FINDING OF FACT

The preponderance of competent and credible evidence weighs against finding that degenerative joint disease of the left knee was disabling to a compensable degree within a year of separation from active duty, or that there is a nexus between the current diagnosis of degenerative joint disease of the left knee and service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active duty service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in February 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded a VA examination in October 2010.  The examiner considered the Veteran's complaints of pain in the left knee since service, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner provided an opinion regarding the nature and etiology of the Veteran's left knee disability supported by a detailed rationale.  Given the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local Decision Review Officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

In the February 2012 remand, the Board instructed the RO to obtain the names and addresses of all medical providers who treated the Veteran for his left knee disability in the 1970s, to include those identified by the Veteran during his December 2011 Travel Board hearing, obtain written authorization, and to secure the treatment records.  If additional records were received documenting treatment in the 1970s for the Veteran's left knee, the RO was to schedule the Veteran for another VA examination.  In March 2012, the Veteran was sent a VCAA notice letter requesting that he "provide the names and addresses of all medical care providers who treated [him] for [his] left knee disability in the 1970s," and submit a VA Form 21-4142 for each identified health care provider.  The letter noted that of particular interest were records from Dr. S. and Dr. B., who the Veteran referenced in his Travel Board hearing testimony.  No response to this notice letter was received by VA.  Thus, the Board finds that the RO complied with the remand instructions and the duty to assist to the extent possible under the circumstances. 

Given the March 2012 VCAA notice letter to the Veteran requesting names, addresses, and VA Form 21-4142s for any private treatment records for the Veteran's left knee disability in the 1970s, the lack of a response to the notice letter, and the subsequent readjudication of the claim in September 2012, the Board finds that there has been substantial compliance with its February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The U.S. Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), as an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A current diagnosis of left knee degenerative joint disease, alternatively diagnosed as osteoarthritis, is of record.  See October 2010 VA examination report; September 1994 treatment note from Dr. P.W.

First, although arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Veteran's claim does not meet the requirements for the presumption of service connection.

Upon separation examination in January 1970, the examiner marked neither "normal" nor "abnormal" regarding the Veteran's lower extremities.  Upon VA examination in March 1970, the VA examiner noted the Veteran's report that sometimes his left knee hurt.  Only an x-ray of the right knee was taken at that time, which was normal.  

As discussed above, although the Veteran testified before the Board in December 2011 that he received private treatment for his left knee during the 1970s from at least two different providers, no private treatment records have been provided for this time period, and VA was unable to request such records.

As there is no x-ray evidence of arthritis of the left knee within one year of the Veteran's separation from active duty, service connection for degenerative joint disease on a presumptive basis is not warranted.  

Although the Veteran has not been shown to warrant a regulatory presumption of service connection of his arthritis as a chronic disease under 38 C.F.R. § 3.309(a), it must still be determined whether service connection can be established on a direct basis.

The Veteran contends that his current left knee disability was caused by his military service, in particular, jumping out of helicopters three-to-five feet above the ground while serving in the Republic of Vietnam "in a combat role," and/or by riding in  heavy vehicles.  See December 2011 Travel Board hearing testimony; December 2008 claim.

The Veteran's DD 214 and his service treatment records confirm that the Veteran served in the Republic of Vietnam.  See, e.g., October 1968 hospital discharge summary (noting the Veteran was evacuated from Vietnam following a traumatic injury to his hand).  However, the Veteran's DD 214 indicates that his military occupational specialty was Medical Supply Specialist, and there is no objective evidence of record to indicate the Veteran was exposed to combat.  See May 1970 rating decision (noting that the Veteran's gunshot wound to the hand was due to an accidental discharge of a weapon).  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to the Veteran's left knee.  The Veteran testified before the Board in December 2011 that he did not receive formal treatment for his left knee during service in Vietnam, but that the medic in the field would give him pain pills.  The Veteran testified that he went to sick call when later stationed in Okinawa, at which time he was given more medication, although the service treatment records do not show any such visits.  Upon separation from active duty in January 1970, the Veteran indicated in his Report of Medical History that he experienced a "trick" or locked knee, and the examiner listed that the Veteran had occasional pain in his left knee.  In the January 1970 separation examination report, the examiner did not mark "normal" or "abnormal" regarding the Veteran's lower extremities, but recommended that the Veteran follow-up with VA regarding his left knee.  

The Board finds that even if an injury to the Veteran's left knee occurred during active duty service, the preponderance of competent and credible evidence weighs against finding that such injury caused the Veteran's current left knee disability.  

In April 1976, the Veteran reported in his Reserve enlistment Report of Medical History that he experienced a "trick" or locked knee; the examiner noted the Veteran's left knee had no significant problems.  Upon examination in April 1976, the examiner reported the Veteran's lower extremities were normal, noted his build as "heavy," and recommended weight reduction.  In May 1984, January 1992, and March 1994 Reports of Medical History, the Veteran denied arthritis and having a "trick" or locked knee.  See also April 1988 Report of Medical History (the Veteran checked "yes," then crossed it out and checked "no" for "trick" or locked knee).  Upon examination in May 1984, April 1988, January 1992, and March 1994, the examiners reported the Veteran's lower extremities as normal, and the Veteran's build was described as heavy, except for in March 1994, at which time his build was listed as "medium," and it was noted he passed the body fat content estimate.

Beginning in September 1994, the Veteran's private and VA treatment records show numerous complaints of knee pain, as well as a diagnosis of osteoarthritis of the knees.  However, in these records neither the Veteran nor his medical providers relate his present left knee disability or symptoms to his active duty service.

Upon VA examination in October 2010, the VA examiner reviewed the Veteran's VA records, medical records, and service treatment records.  He noted the Veteran's report that he injured his left knee jumping out of helicopters in Vietnam, and that he required no formal treatment of his left knee during service.  The examiner also noted the Veteran's report that his left knee hurts with kneeling, squatting, climbing stairs, and extended walking, and that the pain has been getting progressively worse.

Upon examination, the VA examiner noted that x-rays showed degenerative joint disease in both knees.  The examiner noted as another significant physical finding that the Veteran is morbidly obese.  The October 2010 VA examiner diagnosed degenerative joint disease of left knee, but opined that it was less likely than not that it was caused by his active duty military service.  The VA examiner noted that the Veteran's service treatment records do not contain any left knee injury, diagnosis, or pathology, only the Veteran's report of occasional knee discomfort.  The examiner also noted the Veteran checked "no" regarding knee arthritis symptoms on the 1984, 1992, and 1994 questionnaires, and that the examinations performed at those times were negative for left knee findings.  Finally, the examiner opined that the available evidence of record indicates that the Veteran has progressive degenerative joint disease of both knees, and that the most likely cause is aging/obesity, as the Veteran has a long history of severe obesity.

The Board has considered the lay evidence offered by the Veteran.  This includes his statements, in which he asserted his belief that his left knee disability is related to his service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  While the Veteran is competent to report symptoms associated with his left knee disability, such as pain, the diagnosis of his left knee disability (in this case degenerative joint disease) requires sufficient education, training, or experience to offer a medical diagnosis.  For this reason, his left knee disability is not a simple medical condition capable of lay diagnosis and the Veteran is not competent to render such diagnosis.  Furthermore, the determination as to the etiology of the left knee disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current left knee disability and the Veteran's active duty service, except for the Veteran's own bare statements that are not competent for reasons stated herein.  In fact, the only medical opinion addressing the etiology of the left knee disability weighs against the claim.  

As the preponderance of the competent and credible evidence weighs against finding a causal relationship between the Veteran's current left knee disability and a left knee injury incurred or aggravated during service, service connection cannot be established on a direct basis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a left knee disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a left knee disability is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


